           Case Document:
Case: 17-2140   1:16-cv-11777-IT Document
                          107 Page:  1    49 Filed
                                          Date Filed:12/02/19 Page Entry
                                                      12/02/2019   1 of 2ID: 6301246




                 United States Court of Appeals
                                 For the First Circuit
                                    _____________________
  No. 17-2140

  ERIN CAPRON; JEFFREY PENEDO; CULTURAL CARE, INC., d/b/a Cultural Care Au Pair,

                                      Plaintiffs, Appellants,

                                                v.

        OFFICE OF THE ATTORNEY GENERAL OF THE COMMONWEALTH OF
      MASSACHUSETTS; MAURA T. HEALEY, in her capacity as Attorney General of the
                         Commonwealth of Massachusetts,

                                     Defendants, Appellees.
                                     __________________

                                          JUDGMENT

                                   Entered: December 2, 2019

          This cause came on to be heard on appeal from the United States District Court for the
  District of Massachusetts and was argued by counsel.

        Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
  judgment of the District Court is affirmed.


                                                     By the Court:

                                                     Maria R. Hamilton, Clerk


  cc:
  Joan A. Lukey
  Justin Joseph Wolosz
  Robert E. Toone Jr.
  Elizabeth A. Kaplan
  Faith Kalman Reyes
  Donna Ackermann Mizrahi
  Ryan Patrick McManus
  Audrey R. Richardson
  Benjamin Richard Botts
  Meredith B. Stewart
           Case Document:
Case: 17-2140   1:16-cv-11777-IT Document
                          107 Page:  2    49 Filed
                                          Date Filed:12/02/19 Page Entry
                                                      12/02/2019   2 of 2ID: 6301246




  Gillian B. Gillers
  Marley Brumme
  Catherine Fisher
  Rocio Alejandra Avila
  Sharon Swingle
  Alisa Beth Klein
  Michael Shih
  Dawn L. Smalls
  Juan Valdivieso
  Byron Pacheco
  Sean Rodriguez
  David Hollis Seligman
